By the Court,

Marcy, J.
A writ of dower unde nihil ha-bet lies only against the tenant of the freehold. (Comyn’ Dig. Pleader 2, y. 1. Fitz. N. B. 148.) It has been adjudged by the court of appeals in Virginia, that a suit for dower cannot be brought against a tenant from year to year; that it can be sustained only against the ■ tenant of the freehold having the inheritance, or an estate equal in duration to the life of the demandant. (1 Hen. & Munf. 268.) "The freehold of the premises in which dower was demanded in this case was shewn to be in a person other than the defendant, and the defendant had not even the actual possession. The motion to set aside the nonsuit must be denied.
Motion denied.